Title: From James Madison to James Monroe, 11 September 1786
From: Madison, James
To: Monroe, James


Dear Sir
Annapolis Sepr. 11. 1786
I have two letters from you not yet acknowledged, one of the 1st the other of the 3d. inst. Nothing could be more distressing than the issue of the business stated in the latter. If the affirmative vote of 7 States sd. be pursued it will add the insult of Trick to the injury of the thing itself. Our prospect here makes no amends for what is done with you. Delaware N. J. & Va. alone are on the ground. Two Commissrs. attend from N. Y. & one from Pa. Unless the sudden attendance of a much more respectable number takes place it is proposed to break up the Meeting with a recommendation of another time & place, & an intimation of the expediency of extending the plan to other defects of the Confederation. In case of a speedy dispersion I shall find it requisite to ride back as far as Philada. before I proceed to Virga. from which place, if not from this, I will let you know the Upshot here. I have heard that Col. Grayson was stopped at Trenton by indisposition on his way to the Assembly of Pena. I hope he is well again, and wd. write to him but know not whither to address a letter to him. Adieu Yr. Affy.
Js. M. Jr
